 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDVerland and its Subsidiary The Verland Foundation,Inc.andUnited Steelworkersof America, AFL-CIO-CLCandSusanL. Gaber. Cases 6-CA-19170 and 6-CA-19528August 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 10,1988,AdministrativeLaw JudgeDavid L.Evans issuedthe attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondent filedcross-exceptions and asupporting brief and a motion to reopen therecord.The General Counsel fileda responseto the Re-spondent'smotion and an answeringbrief to thecross-exceptions. IThe National LaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Boardhas considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2findings,9iThe Respondent has moved to reopen the record to receive evidenceof a collective-bargaining agreement effective by its terms April 25, 1988,which was negotiated by the parties after the relevant events in this case.The General Counsel has opposed the motion. The motion is denied be-cause the agreement has no relevance to this proceeding.2 The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive lawjudge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir.1951)We have carefully examined the record and find no basis for re-versing the findings.a In adopting the judge's dismissal of the allegation that the Respond-ent violated Sec 8(a)(3) and(1)by eliminating the position of reliefhouseparent because of the employees' known or suspected union activi-ties,we agree with thejudge's finding that the General Counsel failed toestablish a prima facie caseWe further agree with the judge that evenassuming that the General Counsel established a prima facie case,the Re-spondent,underWright Line,251 NLRB 1083 (1980),has rebutted it Inthis regard,it is undisputed that before any overt union activity had oc-curred,the Respondent had grown concerned with deficiencies in careand documentation found by its state and Federal oversight agencies in1984 and 1985,and had undertaken a study of its procedures that re-vealed a concentration of lapses during the relief houseparents'schedules.The record also reveals that during the fall of 1985 Toni Sharver Rob-erts,theRespondent'sprogram services coordinator and a"qualifiedmental retardation professional,"recommended that the Respondent re-consider its practice of maintaining weekend-only schedules, and that byJanuary 1986 the Respondent had significantly reduced the weekendhours of the relief houseparent shift and had ceased filling openings in theposition. Thus,the Respondent has demonstrated that it began the proc-ess of reevaluating the utility of the relief houseparent position, whichculminated in the abolition of the position,well before the union cam-paign became known to it in February 1986 and that it would have abol-ished the position even in the absence of union activity by the relief hou-separentsChairman Stephens finds it unnecessary to pass on the question ofwhether the General Counsel established a prima facie case that unionanimus was a motivating factor in the elimination of the relief housepar-ent position;he agrees that the Respondent carried its burden of showingthat the position would have been eliminated even in the absence of theunion activities of employees in this classification.and conclusions and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.Kim Siegert,Esq.,for the General Counsel.Amis C. Coney, Esq. (Kirkpatrick&Lockhart),of Pitts-burgh,Pennsylvania,for the Respondent.Susan Gaber,of Gibsonia, Pennsylvania,andRamon L.Mundsinger,ofPittsburgh,Pennsylvania,fortheCharging Parties.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS,AdministrativeLaw Judge. Thismatter was tried before me on March23-27,1987, oncharges filed under the National Labor Relations Act(theAct), by UnitedSteelworkersof America, AFL-CIO-CLC (the Union),and SusanL. Gaber, anindivid-ual,and on a complaint issued by General Counselagainst Verland and its subsidiary,The VerlandFounda-tion,Inc. (Respondent or Respondents).The charge inCase 6-CA-19170 was filed by the Unionon June 5,1986,1 and the charge in Case 6-CA-19528 was filed byGaber on September29.Anorder consolidating cases,complaint and notice of hearing(the complaint) issuedon November 20. The complaint alleges that Respond-ents constitute a single-integrated business enterprise anda single employer within the meaningof the Act, thatRespondents are health care institutions,and that Re-spondents meet the jurisdictional standardsset by theBoard.The complaint alleges that Respondents violatedSection 8(a)(3) and(1) of the Actby certain specifiedconduct.On December 4, Respondentsfiledan answeradmitting thattheywere a single employer engaged inthe health care industry and admitting thattheymeet theBoard's jurisdictional standards but denying that they arean employer overwhichthe Board should assert juris-diction andfurtherdenying the commission of any unfairlabor practices.Respondent and General Counsel havefiledbriefswhich havebeen carefully considered.2FINDINGS OF FACT1. JURISDICTIONAs noted,Respondent argues that it is an institutionover which the Board should not assert jurisdiction. Theanswer states that, "on the contrary it is averred that be-cause of Respondent's relationship with the Common-wealth of Pennsylvania,itisthe kind of entity overwhich the Board declines or should decline jurisdiction."IAll dates are in 1986 unless otherwise specified.2 General Counsel and Respondentfurther fileda joint motion to cor-rect the record which is granted.296 NLRB No. 61 VERLAND FOUNDATION443This issuehas been presentedto theBoard before. Inthe case ofVerlandand itsSubsidiary The Verland Foun-dation,Inc.,and United Steelworkers of America, AFL-CIO-CLC,Case 6-RC-9697,Respondent raised precise-ly this issue.On October 6, theRegionalDirector, onbehalf of the Board,issued a Decision and Direction ofElection rejecting this contention.By order dated No-vember 14 theBoard denied Respondent's request forreview.General Counselrests her contentionthat jurisdictionshould beassertedupon theBoard'sRules and Regula-tions, Section102.57(f),which providesas follows:Failure torequestreview shall preclude such partiesfromrelitigating,in any related subsequent unfairlabor practiceproceeding,any issuewhich was, orcould have been,raised in the representation pro-ceeding.Denial of a requestfor reviewshall consti-tute an affirmanceof theRegional Director's actionwhichshallalsoprecluderelitigatingany suchissues in any related subsequent unfairlabor practiceproceeding.General Counselcontendsthatbecauseof this rule, thematter may not be relitigated in the casesub judice.Placing emphasis on theword "related,"Respondentargues that the regulationprohibitsrelitigationof repre-sentation case issues only in 8(a)(5) refusal-to-bargaincaseswherein thereisa test ofcertification.Otherwise,Respondent argues,therewould beno meaning to theword "related"as it is twice usedin the above-quotedrule.Respondent cites several cases inwhich supervisoryissueswere held to be properlyrelitigated in subsequentunfair labor practicehearings followingrepresentationcases.Respondent concludes,on thebasis of these cases,thatGeneral Counsel's readingof the above-quoted sec-tion is "overlybroad."Respondent's readingof the section is overly narrow.If the Board had wanted to preventrelitigation only intest of certificationcases, it couldhave, and would have,so stated in therule.The regulationdoes not state thatrepresentation case issues,such as jurisdiction, may berelitigated in all casesotherthantests of certification.The absence of any qualification clearlyindicates thatthe Board,in issuingthisrule,meantto preventrelitiga-tion inall"related subsequent unfairlabor practiceproceeding(s)."This caseis "related" to theprior representation casein that bothcases are premised on the issueof jurisdic-tionof theRespondent.In the casescited by Respond-ent, the supervisory or other contestedissues were essen-tially collateralto the primaryissues inthe representa-tion cases.As stated inClothing & Textile Workers (Saga-moreShirt) v.NLRB,365 F.2d 898 (D.C. Cir. 1966):Therewill be caseswhere an employerwill be asinterestedas theBoardin holdinga speedy electionand will bewilling to foregothe presence of agiven employee in the unitor his vote in the tally.We see no basis forassumingthat theBoard wishesto require such employer to delay the election whilehe completelylitigates subsidiary questions,such assupervisorystatus, inan effort to protecthis rightsin the future on matters other than the determina-tion of the unit and eligible voters therein.In the interest of clarity we may note that the[administrative law judge]and the Board need notallow the company to relitigate the same issue com-pletely.The evidence at the earlier hearing need notbe reheard but could,as it was in this case, be in-corporated into the record,upon being specificallyidentified.Thus, the court did not hold that the supervisory issuecould be relitigated because the subsequent unfair laborpractice proceeding was not a test of certification case; itheld that the issue could be relitigated because it hadbeen merely a "subsidiary"issue in the underlying repre-sentation case.In the related representation case herein,the issue of jurisdiction was hardly "subsidiary."Itwasprimary.Itwas the predicate for that case,as it is thisone. In the representation case the issuewas fullylitigat-ed; and relitigation herein would be improper.3Furthermore, while I told Respondent's counsel at thehearing that I would not allow relitigation of the issue, Idid state that I would consider any evidence not previ-ously known andwhichcould not have been known toRespondent at the time of the representation case hear-ing.No such evidence was offered.Ifurther informedRespondent that I would review any part of the repre-sentation case record to which Respondent might referme for the purposes of reconsideration of the issue bythe Board.4Respondent made no such reference to therepresentation case record at the hearing or in its brief.Therefore,there is no new evidence to consider andno review of the underlying representation case recordto make.Accordingly,I am bound by the Board's previ-ous decision and reject Respondent's contention that, be-cause of state regulations to which Respondent is sub-ject, the Board should decline to assert jurisdiction.As the complaintand answer establish,RespondentVerland is a Pennsylvania corporation with an office andplace of business in Ohio Township,Pennsylvania, whichprovides administrative and management support serv-ices to its subsidiaries,Respondent Verland Foundation,Inc.,Verland and Verland Endowment.RespondentVerlandFoundation,Inc.(thesubsidiary involvedherein) is a Pennsylvania corporation with an office andplace of business also in Ohio Township,and has been,and is, engaged as a health care institution in the oper-ation of a state-approved facility.As previously noted,Respondent admits that Respondent Verland and Re-spondent Verland Foundation,Inc., are a single employ-er within the meaning of the Act. During the 12-monthperiodendingOctober 31,Respondent,in the course andconduct of its business operations described above, de-rivedgross revenues in excess of $1 million and duringthe period of time Respondent purchased and received atitsPennsylvania facility products and materials valued inexcess of$5000 directly from suppliers located at pointsoutside the Commonwealth of Pennsylvania.Therefore,9 General Marine TransportCorp.,238 NLRB 1372, 1376 (1978)4 Such procedure was approved by the court inClothingWorkersasquoted above. 444DECISIONS OF THENATIONALLABOR RELATIONS BOARDRespondent is now and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of theAct and is ahealth care institutionwithin the meaning of Section2(14) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein,a labor organizationwithinthe meaningof Section 2(5)of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background and AllegationsRespondent operates a residential care facility for men-tally retarded individuals.At the time of the hearingthere were 91 of these individuals who lived in cottagesor "homes" at the facility.There are 10 such homes atthe facility;1has a capacity of 10 residents,and theothers have capacities of 9. In addition to the 10 homes,the following buildings are at the facility:a support serv-ices building, an activities center, and an administrationbuilding.The facility is an"intermediate care facility"for men-tally retarded individuals.As such,itprovides develop-mental training and some nursing care5 for profoundlyand severely retarded individuals.6At the time of thehearing 90 of the residents were classified as profoundlyretarded;one was classified as severely retarded.The in-stitution accepts individuals who are ages 5 and above,and at timeof thehearing the residents ranged in agesfrom 8 to 55.Theyhave an averageI.Q. of 6.7.The services offered to the residents are in the generalareas of health services, medical services,and skilled de-velopment services.Thislastcategory includes eightareas of development:perception,emotional stability,adapted living skills, communication,effective use oftime, social skills, sensory motor skills,and self-directiontraining. (To understand the nature of the care and train-ing involved,the reader must understand that not only istoothbrushing a skill which must be learned by the pro-foundly retarded residents,simply holding the tooth-brush is such a "skill,"as one witness testified.)CarolB.Mitchell is the president and executive direc-tor of the Verland Foundation,Inc., aposition which shehas held since 1978. Reporting to Mitchell are ToniSharver Roberts, program services coordinator; LindaKruszyna,resident services coordinator;Linda Cross,health services supervisor;JoanGuntang, residentsrecord coordinator,and Richard Donella, support serv-ices coordinator.Roberts is a qualified mental retardation specialist(QMRP).This title is earned after many years of profes-sional training which is prescribed by state statute. Sub-ordinate to Roberts are 10 other QMRPs whose titles arehabilitationspecialists,habilitationservice specialists,5 The nursing care is not around-the-clock,a person in need of suchcare would be placed in a nursing home.eA person is classified as profoundly retarded if he has an I Q of 19points or below;a severely retarded person has an I Q of 20-35recreation therapists,recreation services coordinator, andsocial services coordinator.As resident services coordinator,Kruszyna,at the timeof the hearing,was the supervisor of three categories ofemployees:resident service specialists,houseparents, andhouse managers.At the time of the representation case hearing (whichbegan in late May 1986)the direct services staff,headedby Kruszyna,had five resident service supervisors. Re-porting to them were 8 house managers,4 houseparents,23 relief houseparents,and 56 residence service special-ists.The housemanagers and houseparents made goalobjective plans for the residents; the relief houseparentsand the residence service specialists were directly in-volved in the carrying out of these plans and further in-volved in the cleaning,transportation,and feeding of theresidents.Relief houseparents performed this functionduring the weekends;the other employees did so duringthe week.On June 27 the position of relief houseparent ceased toexist.The 20 employees then in that classification wereforced to transfer to other shifts or resign.GeneralCounsel contends that the position of relief houseparentwas eliminated in order to cause the relief houseparentssuch hardship that they would be forced to quit theirjobs, that this was done because of known or suspectedunion activities of those employees,and that, therefore,the action of June 27 violated Section 8(a)(3) and (1) ofthe Act.General Counsel further contends that, on September25,Respondent issued a warning notice to employeeSusan Gaber because of Gaber's known or suspectedconcerted and union activities in violation of Section8(a)(1) and(3) of the Act.Respondent contends that Gaber's warning notice wasissued for a cause unrelatedto any of theemployee'sstatutorily protected activities;Respondent further deniesknowledge of any such activities by Gaber. Respondentfurther contends that the hours of the relief houseparentshad to be, and were,changed because of business neces-sities.Respondent also contends that it did not know ofany particular union activities or union sympathies of therelief houseparents as contrasted with other employees,of whom there were approximately 120.To understand these contentions of the parties, morebackground is necessary.At the time the facility was founded in 1978, it was lo-cated in the Crafton area of Pittsburgh.Respondentmoved to its current facility in the Pittsburgh suburb ofSewickley (Ohio Township) in January 1981.The resident services specialists,whichconstitute thelargest classification in the resident services staff, werereferred to as applied behavior specialists when Respond-entwas located at Crafton.In 1980 Respondent beganusing live-in houseparents,always couples,as the basiccoordinators of each home's activities.When Respondentmoved to Ohio Township, houseparents worked Mon-days through Fridays with every weekend off; the resi-dent service specialists worked 40-hour weeks on threeshifts during the week;and relief houseparents worked16 hours each Saturday and Sunday;the relief housepar- VERLAND FOUNDATION445entswere also given the option of working 8 hoursduring the week to get in a 40-hour week.In January1982 Respondent began requiring relief houseparents tosleep at the facility on Friday nights;so the positionbecame one of a full 40 hours per week.In January 1986Respondent returned the relief houseparent position to 32hours per week(16 on Saturdays,16 on Sundays) withan option of working 8 hours during the week.From 1981 to 1985 the number of relief houseparentsgradually increased to 30, from January through Decem-ber 1985 the number of relief houseparents remained es-sentially constant at 29 to 31.During the first 5 monthsof 1986 the complement of relief houseparents droppedto the following numbers:26 in January;26 in February;23 in March;23 in April; and 20 in May.In late 1981 and early 1982,certain of the employeesconducted an organizational attempt which was unsuc-cessful.Relief house parents Michael Beatrice and DebraSchneider were then active on behalf of the Union. Em-ployee Joyce Schulick testified that, although she sup-ported the Union the 1986 campaign,she opposed theUnion in 1982.Schulick testified that during the 1982campaign she had a discussion with Executive DirectorMitchell about her then feelings.Schulick testified with-out contradiction that during the conversation Mitchelltold her that she knew that Michael Beatrice and Schnei-der were "behind"the 1982 organizational effort.Gener-alCounsel did not attempt to introduce as "background"any alleged unfair labor practices by Respondent duringthe 1982 campaign.B. The 1985-1986 Organizational EffortIn late summer 1985 Schneider and Beatrice began totalk to fellow employees about another organizational at-tempt.In November they were joined by Schulick in so-liciting employees to take interest in the Union.Schulick,Beatrice,and Schneider formed among themselves "theVerland Organizing Committee,"and they were the onlymembers.In December 1985 the Verland Organizing Committeeconducted a raffle among the employees.The raffleraisedmoney for the benefit of a program for the resi-dents, but Beatrice,Schneider,and Schulick used ad-dresses obtained thereby for the purposes of mailingunion campaign literature to other employees.One such mailing was revealed to Executive DirectorMitchell in late January by an employee who was notnamed by Mitchell.The Verland Organizing Committee distributed au-thorization cards among various employees at the facili-ty,but, as Beatrice testified, it was not until Februarythat the Committee conducted these activities in amanner which would possibly have been observed byany management personnel.During the spring of 1986 the organizational effort in-tensified.Beatrice testified that 70 percent of the employ-ees at the facility signed union cards,including all butthree of the relief houseparents.Several of the relief-houseparents wore union buttons while working on thepremises during that spring as well.By letter dated March 27 Union Representative Fran-cisScumaci wrote Mitchell demanding recognition asbargaining representative of the employees.By letter ofApril 9, Mitchell declined the request for recognition.Also on April 9 the Union filed a petition in Case 6-RC-9682 seeking a unit of several classifications of em-ployees including relief houseparents.This petition waswithdrawn but another was filed on May 7 in Case 6-RC-9697.The unit described was the same as in the firstpetition.A representation case hearing was held at the Pitts-burgh Regional Office on May 21,27, and 28 and June 5,6, and 9. Beatrice and several other relief houseparentsattended the representation hearing and sat on the side ofthe room behind the union lawyer.An election was held on November 11. The tally was58 votes for the Union;50 against;there were 10 chal-lenged ballots.On November 21, 1986,Respondent filedtimely objections to the conduct of the election and ob-jections to conduct affecting the results of the election.On February 27, 1987, the Regional Director issued aSupplemental Decision and Certification of Representa-tivewhich certified the Union as the 9(a) representativeof all nonprofessional employees,with certain exclusions.Respondent requested review of the supplemental deci-sion only with respect to the objections to the conductof the election.C. Eliminationof ReliefHouseparent PositionOn June 7, Kruszyna announced to the relief house-parents that the position was being eliminated.Schneiderwas asked to relate the circumstances of the announce-ment and testified:A.Well, Linda said that-she informed us thatthe relief houseparent position was being eliminatedand that she was sorry if it would cause any con-flictswith other commitments that the relief house-parents had outside of the facility. Some of themwere-some of the relief houseparents were full-time students or had other jobs during the week,and they told-she told us that we would have ap-proximately one week to select what shift wewanted,or if we couldn't select another shift, toplease have our resignations by the 15th.Q.What, if anything, was said with respect towhen the decision had been made?A. She told us that the decision had been madethat previous Monday.Q. Do you recall being given any reasons for thesituation that she described to you?A. Programmatic consistency,they hoped itwould be cost effective,but they wouldn't knowthat until some time had passed with the new sched-ule.And,they felt that anything-staff workingover eight hours a day, that the care suffered, andthat the sixteen hour days were too long.Schulick testified thatKruszyna told the employeesthat they would be given a choice of first, second, orthird shifts.Kruszyna denied making an unqualified offerof transfers to the third shift.Kruszyna testified that thethird-shift employees were not affected by the elimina-tion of the relief houseparent position, but that the third- 446DECISIONSOF THE NATIONALLABOR RELATIONS BOARDshiftemployees were giventhe opportunityto changeshifts during June.She thought that at least one-third ofthe shift employees would change shifts, but ultimatelynone of the third-shift employees elected to do so. Krus-zyna is corroborated by the alleged discriminatee Labishwho testified that Kruszyna told the employees at thetime of the June 7 announcement,"[s]he had [sic] saidthat they're' only several positions available on the thirdshiftand that they would be made available to us, Imean if there were five of us and two positions,they'dfill the two positions."Icredit the consistent testimonyof Kruszyna and Labish,and reject the testimony ofSchulick to the extent that it sought to convey the im-pression that the relief houseparents were told,withoutqualification,that they would be permitted to transfer tothe third shift.In fact, several employees did apply for the third shift;however, they were told that there were no vacanciesintowhich they could be slotted. The former relief par-entswere reclassified as resident service specialists.Those who elected to stay, rather than resign,were per-mitted to choose a schedule only after the incumbents onthe first and second shifts selected their schedules, eventhough the former relief houseparents generally hadmore seniority than the other resident service specialists.Seven of the twenty relief houseparents who were em-ployed at the time of the June 7 announcement resignedtheir positions prior to June 29:Duane Ashley, DougDavidson,Jeff Hricik,Dave Labish,Jeff Pannier, Rosa-lee Power, and Mary Schlagle.Seven relief houseparentstransferred to the first shift and six relief houseparentstransferred to the second shift. Two of the relief house-parents who accepted transfers to other shifts resignedprior to the end of 1986:Jeff Kerr and Schulick. Thesetwo, plus the seven who resigned in June, are alleged tohave been constructively discharged in violation of Sec-tion 8(a)(3).Pannier testified that he was required to quit becausehe was a full-time graduate student as well as an employ-ee of other employers during the week.Davidson testi-fied that he was required to quit because he had schooland other employment responsibilities throughout theweek.Hricik testified that he was required to quit be-cause he had a full-time job elsewhere. Labish testifiedthat he was required to quit because he had full-time em-ployment during the week.Power testified that she wasrequired to quit because there was no public transporta-tion to Respondent's facility.When working weekends,Power had been able to secure transportation with otherweekend Verland employees.Schlagle testified that childcare and transportation problems, from her house 20miles away,caused her to quit. Ashley testified that hewas required to quit because of other employment re-sponsibilities.Schulick testified that she was required toquit because of the cost of obtaining child care duringthe week. Kerr testified that he was required to quit be-cause he was in a graduate program which required hisattendance during the week.The record, p. 201, L 11,iscorrected to change "there" to"they're."None ofthis testimony as to the problems or hardshipsimposed,or the causal relationships between the hard-ships and the quittings,is challenged by Respondent. Re-spondent does dispute that the described problems orhardshipswere of such a degree as to constitute con-structive discharges underthe Act.GeneralCounsel contends thatAshley,Davidson,Hricik,Kerr,Labish,Pannier,Power,Schlagle, andSchulick were constructively discharged by Respondentthrough the device of the schedule changes entailed ineliminating the relief houseparent position.As an argued admission against interestthatthe elimi-nationof the reliefhouseparent position was unlawfullymotivated,General Counsel introduced the testimony ofMichael Lobalzowho was, at the time of the trial, em-ployed byRespondent as a resident service specialist.Labalzotestified that before he was hired on January 9,1987, he interviewed for employment with Respondent'spersonnel manager Eileen Martin in December1986. La-balzo testified that during the employment interviewwith Martin the following conversation occurred:THE WITNESS: I basically-from whatI understood,there was a union,or was soon to be a union at theVerland Foundation and, I [asked]Mrs.Martinwhether ornot there was a union,and to which shereplied, yes, there was a union.And, Irelated toher that my roommate is a personnel director with afirmwhichwas currently being organized by theTeamsters,and had asked her whether or not-what she felt about the union,whether or not theywanted the union to be there,and towhich she re-plied,that theywere going to try to work aroundthe union.And, Iexplainedto her thatmy room-mate's company was planning to prolong the con-tract negotiationsfor aperiod of one year and gofor a decertificationvote.And, shehad said thatwas Verland's plan, as well,and they had employedan attorneyto helpguide them in this matter. Shegave me his name, and [asked]if I had heard of thisattorney, andwhether ornot my roommate's com-pany had applied-had hiredan attorney,aswell,to consult on this matter.To which Ireplied, thattomyknowledge,theyhadn'tand planned tohire-excuse me, had plannedto take care of thematter internally.She-I asked whether or not,knowing a little bit about the decertification votes,if the-shehad told metoo, ifImay back up a bit,that currentlythat the processtheywere challeng-ing a number of votes in the union vote,a number,to thebest I can recollect, between fourteen andeighteen,some number in the teens,and with a de-certification-what I knewof-decertification vote,with what I knew about it at that time, it meantthat something different had to take place thanwhat hadalready occurred in the original vote.And, I [asked] [sic]her,how about-how thereabouts they would changethat vote,and I was told,that to prior scheduling changes and through-through prior scheduling changes and a prolongingof the certificationprocess, or if I can remember,the contract process, it was hopedthat this would VERLAND FOUNDATION447frustrate those people that were currently involvedin the union,and that they would leave. I alsoasked whether or not what the problem with unionwas, why the union was there, and it's my recollec-tion that she told me that these people had beenthere for a long period of time had become frustrat-ed, or I think the words were, burnt out,and thatthey were more concerned about managing the fa-cility, as opposed to their positions,and she hopedthat those people would be moved out.Martin,who at the time of trial was still Respondent'spersonnel director,was not called to testify;thereforethis testimony stands undenied.Respondent does not deny that it knew that schedulechanges for the relief houseparents would cause a certainnumber of them to quit; indeed,Kruszyna testified thatshe and Roberts speculated that at least 10 employeeswould be required to quit because of personal hardshipsor commitments during the week.Mitchell testified that she had been uncomfortablewith the use of weekend-only employees because it inter-fered with continuity of programming which is mandatedby the State,and the old schedule deprived a large seg-ment of the employee complement(the relief housepar-ents)of regular contacts with professionals such asQMRPs, psychologists,and psychiatrists on the staff.Mitchell further testified that she was concerned withthe "deficiencies"which had been pointed out by stateinspectors.8These deficiencies regarded patient care andthe recording of patient care.Mitchell and Roberts testi-fied that reviews of the regularly maintained records re-flected a trend that seemed to predominate on weekends;this trend was one of increased lapses in care and record-ing of care during the weekends as compared with lapsesby the weekday staffs.As noted above,in January 1986, the relief housepar-entswere reduced to 32 hours per week, and 40-hourshiftswere available only to those employees when theycould pick up a shift during the week.Mitchell testifiedthat cut-back was the first step toward rearranging thehours of the relief houseparents.9Also in January, Re-spondent did post a vacancy in the relief houseparent po-sition but then decided not to fill it, although some em-ployees did apply for the position.None of approximate-ly 10 vacancies in the relief houseparent position wasfilled between January and June 1986.Mitchell testified that the decision to eliminate reliefhouseparent positions came in June because, by thatpoint, the number of relief houseparents had been re-duced to 20,and she felt that the situation could not goon with that small a weekend staff.General Counsel contends that the decision to elimi-nate the relief houseparent position lacked business justi-ficationbecause of several different factors, and hesought to introduce testimony in accord with this con-tention.Schneider testified that since being made a residentservice specialist on the second shift she has had limitedcontact with the professional staff.On thebasis of thistestimony the General Counsel argues that more contactwith professionals could not have been a real reason forthe change.Kruszyna acknowledgedthat while the psy-chologists are in the homes daily, and some of theQMRP's are in the homesdaily,many of the profession-als are in the homes no more than once or twice a week.GeneralCounsel called resident services specialists(and alleged discriminatees)Schulick,Schneider, andGaberto testify about the effect that the elimination ofthe relief houseparent position had on the workings ofthe facility.I permitted the witnessesto testify,even 'inconclusionary form,but I limited the testimony to per-sonal observations and urgedthat theyadvance any spe-cifics thatthey couldbecause none had been qualified asan expert.The threewitnesses testified that after theeliminationof the reliefhouseparent positions there wereinterruptions in staffing,lack of staffto do the job, andinconsistency in programming.Although asked to be asspecificas possible,none of the witnessescould providespecific examples of lapses in care causedby the rear-ranged schedule.No employees,other than the allegeddiscriminatees,were calledto testifyon the point, al-though there are approximately 90 other resident servicespecialistswhosejobswould have been affected by thechange in schedule.Also, in General Counsel's brief it is argued,"itcer-tainlywould have been easier and more effective torevise the schedules of the relatively small number ofprofessional employees and therapists to have themreport on rotating weekends rather than completelyeliminate the relief houseparent position and rescheduleall of the resident service specialists." (Validity of the ar-gument aside,this quotation contains an implicit error;the night shift resident services specialists were not re-scheduled.Theyhad been working rotating weekends,and they continued to do so.)During the summer of 1986 Respondent experiencedsevere staff shortages in the resident services specialistclassification.The problemwas not eliminated until laterin the year when Respondent dropped its college degreerequirementfor thepositions.General Counsel argues"[t]heMondaythrough Friday schedule ofthe residentservices specialists prior to June 29 was arguably a re-cruitingbenefit forRespondent inasmuch as other healthcare facilities generally require weekend work." Mitchelltestified that there always had been staff shortagesduring the summers and deniedthatthe elimination ofthe relief houseparent position caused the shortage ofresident service specialists(which reachedan unprece-dented highof 30after the elimination of the reliefhouseparent position in June).8 Received in evidence were state inspections of November 1984, May,November,and December 1985, and December 1986.8 Schulick testified that at the time of the January reduction(well inadvance of the known union activities) rumors began that the position ofrelief houseparent was going to be eliminated.Other witnesses testifiedthat the rumors continued through the springD. Written Warning Notice Issued to Susan GaberEmployee Susan Gaber was, at the time of hearing, ahabilitation area manager and a resident service special-ist.She had been employed since November 12, 1983. 448DECISIONSOF THE NATIONALLABOR RELATIONS BOARDOne of her supervisors was Resident Services SupervisorKimberly Tirk.On September 23 Gaber attended a first-shift staffmeeting conductedby Tirk.During the course of themeeting several employees related concerns about theirjobs.Gaber was particularly vocal.One complaint byGaber was that in a prior question-and-answer sessionconductedby TirkandKruszyna,Kruszyna had re-mained silent whenTirk hadsaid that she knew of noplans to eliminate the relief houseparent position. Aftermentioning this at the September 23 meeting, Gaberadded that the employees"were being manipulated" bymanagement.On September 24 Gaber had an incident in Kimicata'soffice, the result of which was that Gaber was given awarning notice for being"rude and unprofessional." Thecompliant does not allege that the warning notice issuedthat date constituted a violationof the Act.When Kimicata issued the first warning notice toGaber, a lengthy discussion ensued,Gaber arguing thatnoticewas without foundation.The two argued backand forth and the discussion ended upon Gaber's saying"you have a very condescending manner about you, likeyou think you're wonderful."Kimicata immediatelystated that Kimicata was going to report that "wonder-ful" comment to Personnel Director Martin.Later on September 25 Gaber was called to Martin'soffice where she was metby Tirk,Kimicata,and Martin.At thatpointTirkgave Gaber a second written warningnotice for her earlier conduct toward Kimicata. 10General Counsel contends that the second warningnotice was issued not because of conduct towards Kimi-cata on September 25, but because of comments thatGaber made toTirkin the group meeting of September23.Respondent contends that the warning notice wasissued solely because of the "wonderful"remark byGaber to Kimicata on September 25.E. Analysis and Conclusions1.Elimination of the relief houseparent positionThe first question presented underWright Line"iswhether General Counsel has presented a prima faciecase.The only arguable evidence of animus is the De-cember 1986 statement attributed to Martin by Labalzo.Martin,although still employed by Respondent, was notcalled to testify,and Labalzo's testimony is thereforedeemed credible.General Counsel argues that Labalzo'sreport of Martin's statement constitutes a binding admis-sion against interest which compels the conclusion thatthe eliminationof the reliefhouseparent position wasmotivated by a desire on the part of Respondent to riditself of the core of union support.Respondent contendsthat the testimony of Labalzo was not properlyadmissi-ble as an admission against interest because: (1)GeneralCounsel did not lay a foundation for admissability underthe Federal Rules of Evidence,Section 801(d)(2)(D), and10 Tirk andKimicata signed the second warning notice; Kimicata testi-fied that she and Tirk drafted the notice together11Wright Line,251 NLRB 1083 (1980), enfd. as modified 652 F.2d 899(1st Cir.1981), cert.denied 455 U.S. 989 (1982).(2) assuming that such foundation was laid,the statementas reportedby Labalzowas an"admission of nothing."In relevant part, Rule 801 provides:(d) Statements which are not hearsay-A state-ment is not hearsay if(2)Admission by party-opponent-The statementis offered against a party and is(D) a statementby theparty's agent or servantconcerning a matter within the scope of the agencyor employment, made during the existence of therelationship.Respondent contends that there has been no showingthat the elimination of the relief houseparent positionwas a matter within the scope of Martin's agency or em-ployment.Martin was,at the time of the eliminationof the reliefhouseparent position,and at the time of the statement toLabalzo,Respondent's personneldirector. The reason forbeing of a personnel director,such as Martin,is to assistin the formulation of, and in the execution of, personnelpolicies.The most fundamental of such policies wouldinclude those which would change the number of per-sonnel to be employed, such as the decision to eliminatethe relief houseparent position.At minimum,a personneldirector such as Martin would be privy to such policies,and there was no testimony to indicate that she was notprivy to discussions about the change.12Therefore,assuming thatMartin's statement to La-'balzo was "an admission" it was a "matter within thescope of the agency or employment" of Martin andwould be binding.However, the real question raised by Respondent iswhether the statement by Martin, as related by Labalzo,constitutes an admission of anything,because, as noted,the statement is the only arguable evidence of animuscontained in the record.The first thing to be noted is that Labalzo's account isnot susceptible to an interpretation that Martin admittedthat the schedule change had been madebecauseofknown or suspected activities on the part of the reliefhouseparents. At most, the statement could be interpret-ed as meaning that the changes had been made and Re-spondenthopedthatprounion employees would notadapt.Not contained in the statement is an admissionthat the change was made for unlawful purposes, and Iam unwilling to read such interpretation into the state-ment as recountedby Labalzo.In sum, I reject General Counsel's contention thatMartin's statement,as recountedby Labalzo,constitutesa binding admission that Respondent eliminated the reliefhouseparent position for reasons prohibitedby the Act,12 Respondent did introduce the testimony of Baird Atwood,memberof Respondent's executive board,who testified that Respondent had nopostelection policies aimed at defeating the certification process, otherthan pressing its objections to the conduct of the election. The elimina-tion of the relief houseparent position was,however,the product of pre-election policy,not postelection policy VERLAND FOUNDATION449and, therefore, the record does not contain evidence ofunlawful animus.Nor is there probative evidence of knowledge whichwould support General Counsel'scase.While GeneralCounsel introduced evidence that the relief houseparentswere active on behalf of the Union, there is no evidencethat they were any more active than any other group.General Counselalso arguesthat, from the positionstaken by the Union in the 1982 and 1986 representationcases,Respondent's agents could have deduced that thecenter ofunionsupport lay among groups which includ-ed the relief houseparents. Aside from the fact that otheremployees would be included in any such theoreticalgroupings, General Counsel's argumentrests on an infer-ence that Respondentmade aninferencewhich wouldsupport the complaint. This is one inference too many.Accordingly, I find and conclude that a prima faciecasehas not been established by General Counsel.Even were I to conclude that General Counsel haspresented a prima facie case on the issue of the elimina-tion of the relief houseparent position, I would concludethat Respondent has presented a defense for its actions.Respondent has asserted that it made the change in theinterest of programming consistency and the eliminationof deficiencies designated by the State. General Counselpresentedwitnesseswho attempted to find fault with thecare given residents after the change, thus attempting todemonstrate thatprogrammingefficiency, and patientcare,was hurt rather than helped by the schedulechange.The attemptwas unavailing.The witnessescould only point to two or three isolated incidents whichcould have happened had no change in scheduling takenplace at all.Respondent has its opinionas tohow the institutionshould be run. Apparently, General Counsel and Charg-ing Party, and theirwitnessesalso have their opinions.The arguments of General Counsel as to why the reliefhouseparent position should not have beeneliminated areno more than an attempt to substitute for Respondent'sopinion the opinions of General Counsel, the ChargingParty and/or the witnesses.' 3 This the Board will notdo.14General Counsel has further produced no evidence torebut the fact that the last state inspection (December1986) in evidence reflects far fewer deficiencies thanwere noted by the inspectors before.18 The bestexample of General Counsel's attempting to substitute herjudgment for Respondent's are statementsin the briefto the effect that itwould havebeen easier to change the hours of the professional staffrather than the hours of the relief houseparents and the statements ad-vancing the speculation that the staff shortages experienced in 1986would havebeen fewer had Respondent maintained the old schedule.14 Nor will theBoard,in absenceof evidenceof past practice or con-tract, require,Respondent to give"bumping" rights to relief housepar-ents,even if theydid (generally)have seniority over the weekday em-ployeesAs Respondent further points out,as a union-defeatingtactic the change in scheduling would have been a shotin the foot. There were no guarantees that all of therelief houseparents would not stay, t s and the net effectof the schedule change was to plant among the other em-ployees the very persons who would campaign most vig-orously for the Union,assumingthe correctness of theGeneral Counsel's contentionas towhere themain unionsupport lay.16For all of these reasons I find and conclude that Re-spondent has presented a defense for its actions, and thecomplaint regarding the elimination of the relief house-parent position should be dismissed.2.Warning notice to GaberGeneral Counsel has likewise failed to present a primafacie case in regard to the warning notice issued toGaber. General Counsel has demonstrated no union hos-tility in general, and no animus in particular directed atGaber (or any other employee). At most, General Coun-sel's theory of the Gaber case is speculation that Gaber'svoicing of commonly held concerns about the schedulechanges, or management duplicity, could have had en-gendered hostility.This speculation is something lessthan evidence.Moreover, Respondent has presented a defense for itsactions. In her testimony, Gaber essentially admitted thatof which she was accused by Respondent, insolence. Re-spondent's reaction was immediate and it was precise.General Counsel argues that discipline was disportionateto the offense. This, again, is a substitution of GeneralCounsel's opinion for that of Respondent. It is clear thatGaber acted in an insolent manner on September 25, andthere is nothing other than speculation to suggest thatRespondent would have meted out any less discipline toany other employee. Accordingly, I shall recommendthat this portion of the complaint be dismissed as well.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed17ORDERThe complaintis dismissedin its entirety.15 Indeed, two of thethree leadersof the VerlandOrganizingCommit-tee,Michael Beatrice and Debra Schneider,did not quit, and Shulick didnot quit untilOctober16 AsRespondent further argues,a corollaryto this conclusion is thatthe changein schedule was just aslikely to engenderanger toward man-agement,and therefore support for the Union,among the weekday resi-dent services specialistswho lost theirerstwhile free weekends because ofthe schedule change17 If no exceptions are filed asprovided bySec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48of theRules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses